 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY JOHNSON,                                 No. 2:20-cv-1443 KJM AC P
12                      Petitioner,
13           v.                                        ORDER
14    DANIEL E. CUEVA,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se on a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254, has requested a thirty-day extension of time to respond to

19   respondent’s motion to dismiss. ECF No. 21.

20          On December 7, 2020, respondent filed a motion to dismiss the petition as unexhausted.

21   ECF No. 12. After he failed to respond to the motion to dismiss, petitioner was given additional

22   time to file a response. ECF No. 15. He then proceeded to request an additional sixty days to

23   respond to the motion, ECF No. 16, which was granted, ECF No. 17. However, instead of

24   responding to the motion to dismiss, petitioner filed a first amended petition, ECF No. 18, which

25   was stricken from the record, ECF No. 19. Petitioner was given an additional fourteen days to

26   respond to the motion to dismiss and warned that no further extensions of time would be granted

27   absent a showing of extraordinary circumstances. Id. The deadline for responding to the motion

28   to dismiss was May 21, 2021.
                                                       1
 1          Petitioner now seeks an extension of time on the grounds that he suffers from low
 2   comprehension, depression, and an unspecified “physical issue;” is on medication; and has
 3   limited access to assistance because of COVID. ECF No. 21 at 1. He also includes a letter from
 4   a psychologist which states that his depression may cause him difficulty in completing complex
 5   tasks in a timely manner. Id. at 2. However, it has been nearly six months since respondent filed
 6   his motion to dismiss, and petitioner fails to explain what he has been doing during the time he
 7   has already had to file a response.
 8          Petitioner will be granted fourteen days within which to file his response to the motion to
 9   dismiss, no further extensions of time will be granted, and failure to file a response will result in a
10   recommendation that this action be dismissed without further warning.
11          Accordingly, IT IS HEREBY ORDERED that:
12          1. Petitioner’s motion for an extension of time, ECF No. 21, is GRANTED in part.
13          2. Within fourteen days of the service of this order, petitioner shall file a response to
14   respondent’s motion to dismiss. No further extensions of time will be granted. Failure to respond
15   will result in a recommendation that this action be dismissed without further warning.
16   DATED: May 28, 2021
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
